El Juez Asociado Sb. d:ijl Tobo,
emitió la opinión del tribunal.
Se trata de un caso de desahucio por falta de pago del canon del arrendamiento. Los demandantes, que forman to-dos la sucesión de José Florencio Almodovar, alegaron que son dueños de cierta finca rústica que su causante tenía arren-dada a la demandada por término de quince años, que co-menzó a correr en 1909, y precio de doce dólares por cuerda, anualmente, que debería pagarse por trimestres vencidos en el domicilio del arrendador. T alegaron además, los deman-dantes, que el trimestre vencido el 19 de octubre de 1919 montante a $324 no les había sido pagado, por cuyo motivo pidieron a la corte que dictara sentencia decretando el desa-hucio de la demandada de la finca en cuestión.
Contestó la demandada alegando que la cláusula del con-trato relativa al lugar del pago fué modificada por convenio tácito de las partes en el sentido de que el pago se haría en la oficina de la demandada a José Florencio Almodovar o a su hijo político Ramón Rodríguez Negrón y que esa fué la práctica invariablemente seguida durante muchos años; que Almodovar murió y la demandada no fué notificada del fallecimiento, ni de si el fallecido dejó o no testamento, ni del nombre y domicilio de sus herederos; que el 18 de octu-bre de 1919 era sábado y hallándose en la oficina de la de-mandada Rodríguez Negrón, representante de facto de la su-cesión, se avino finalmente a.recibir el precio del arrenda-miento, pero se retiró de la oficina antes que pudiera entre-gársele el cheque; que la demandaba entonces, el lunes 20 de octubre, envió por correo el cheque a la sucesión; que la su-cesión se negó a recibirlo y la demandada consignó la canti-dad en la corte de distrito a disposición de los herederos de Almodovar.
Fué el pleito a juicio y la corte dictó sentencia declarando *593sin lugar la demanda. Los demandantes apelaron para ante esta Corte Suprema.
Hemos examinado cuidadosamente las alegaciones y las pruebas y a nuestro juicio debe confirmarse la sentencia re-currida.
No obstante haberse consignado en el contrato que el pago se verificaría en el domicilio del acreedor, esa cláusula pudo modificarse por convenio expreso o tácito de las partes. La prueba de la modificación en el sentido alegado por la de-mandada, es clara y abundante. La conclusión a que llegó la corte de distrito nos parece enteramente correcta.
La evidencia demostró además que Rodríguez Negrón, hijo político de Almodovar, recibió en repetidas ocasiones el pre-cio del arrendamiento para entregarlo a Almodovar; que muerto Almodovar, la demandada pagó a Rodríguez Negrón para la sucesión Almodovar cierta bonificación que volunta-riamente venía haciendo, al terminarse la zafra, sobre el pre-cio del arrendamiento, en atención al alza del azúcar, y que esa actuación de Rodríguez fué aceptada por la sucesión; que la demandada intentó pagar también a Rodríguez el precio del trimestre del arrendamiento el sábado 18 de octubre de 1919 y no pudo hacerlo por haberse ido de la oficina en el momento en que se le iba a entregar el cheque; que el plazo trimestral vencía el 20 de octubre — el 19 fué domingo — y la demandada, según costumbre, esperó a que vinieran a soli-citar el pago y que al cerciorarse de que no venían, envió el cheque por correo, en la tarde de ese mismo día, en sobre dirigido a la sucesión; que la sucesión se negó a recibir la carta y que entonces, el 24 de octubre, se consignó la canti-dad en la corte de distrito.
Demostrados esos hechos, no es posible, sobre todo des-pués de la jurisprudencia establecida por la Corte de Cir-cuito de Boston, en el caso de la Central Vannina, de mayo 26, 1919, 259 Fed. R. 198, sostener que debe declararse termi-*594nado el contrato de arrendamiento por haber sido violado por el arrendatario en la cláusula relativa al pago y en su consecuencia decretarse el desahucio del dicho arrendatario de la finca arrendada.
Atendidas las circunstancias concurrentes, la demandada en este caso hizo cuanto pudo y debió para pagar a tiempo el precio estipulado y fueron en verdad los demandantes los que demostraron con sus actos su deseo de terminar el con-trato, en la esperanza seguramente de poder realizar otro más beneficioso para ellos.
Debe confirmarse la sentencia recurrida.

Confirmada la, sentencia recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no tomó parte en la resolución de este caso.